DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 17 November 2020 is being considered by the examiner.
4.	Figure 1 and 2 represent the claimed invention.

    PNG
    media_image1.png
    486
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    737
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 6, 8, 11-14, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boertjes et al. (US 2013/0315580 A1).
	Regarding claims 1, 13 and 17, Boertjes et al. disclose a system and method comprising:
	obtaining topological information representing a topology of at least a portion of a network, the topological information including one or more nodes and one or more links, each link configured to connect one of the one or more nodes with a neighboring node, wherein each node includes a plurality of internal component and a plurality of connections configured to interconnect the plurality of internal components;
	([0052[: “the PCE 102 enables outside clients to obtain optimal paths in the network 100 without having to know the full topology and the like of the network 100.  To perform path computations, the PCE 22 stores the network 100 topology and resource information in a database.”)

    PNG
    media_image4.png
    655
    649
    media_image4.png
    Greyscale

	running path computation through the topological information to determine a plurality of paths from a first internal component to a second internal component; ([0024]: “find loop-free paths through the network for one or more wavelengths.”
and
	applying elimination rules during the path computation to filter out one or more paths detected as being invalid, wherein the elimination rules are based on one or more predetermined path sequences that include at least two hops involving an unviable sequence of specific types of internal components ([0009]: “Wavelength selective switches in the broadcast and select architecture can be programmed to block at least one wavelength on ports not on a Shortest Path Tree for wavelengths belonging to that Shortest Path Tree.  Responsive to a failed link of the plurality of links, the optical routing protocol can be configured to compute an updated loop-free path excluded from the computation.  The optical components at each of the plurality of nodes can be reconfigured to selectively block and unblock the at least one of the X wavelengths based on the updated loop-free path.  The loop-free path can be computed utilizing a plurality of costs associated with each of the plurality of links; and wherein the costs can be derived based on factors including link length, link loss, regeneration, amplification, non-linear effects, and available bandwidth...”)

    PNG
    media_image5.png
    491
    588
    media_image5.png
    Greyscale

Regarding claim 2, Boertjes et al. teach wherein the network is an optical network, and wherein the internal components are optical component.  ([0006]: “a processor implemented routing method includes determining a topology of an optical network utilizing an all-broadcast architecture for a plurality of wavelengths between a plurality of nodes;”)
([0007]: “a node includes a plurality of degrees; optical devices configured to broadcast a plurality of wavelengths though the plurality of degrees in an all-broadcast architecture; at least one blocking element at one of the plurality of degrees; and a processor configured to selectively enable the at least one blocking element responsive to a loop-free path computed in a network in which node participates based on a routing protocol which computes the loop-free path for at  least one wavelength of the plurality of wavelengths and dropping a wavelength of the plurality of wavelengths, a receiver of the at least one optical transceiver comprising a coherent receiver configured to receive all wavelengths from a connected degree and selectively tune to a wavelength of interest.”)

Regarding claims 3, 6 and 14, Boertjes et al. teach wherein the optical components include link mux/demux devices (L) each arranged at a degree of a respective node (element B, degree 1, 2 and 3, see figure 3), section mux/demux devices (S) interconnected with each other and each (S) connected to a respective link mux/demux device (L) (element 32, 22, figure 3), and channel mux/demux devices (C ) connected to the section mux/demux devices (S), (not shows, devices connection to section mux/demux 32, 22).

    PNG
    media_image6.png
    592
    731
    media_image6.png
    Greyscale

Regarding claim 8, Boertjes et al. teach wherein the instructions further enable the processing device to create a graph from the topological information, the graph configured to assist with the path computation.  ([0047]: “First, the method 90 models the photonic network (step 92).  This modeling includes abstracting a physical topology to a logical graph.”)

Regarding claims 11 and 20, Boertjes et al. teach wherein filtering out the one or more paths detected as being invalid includes removing the one or more paths detected as being invalid from a tentative list or priority queue.  ([0006]: “assigning the cost to each of a plurality of links with a bias in selection based on optical characteristics of each of the plurality of links.  The method can further include, responsive to a failed link optical network, recomputing an updated loop-free path through the plurality of nodes on the plurality of link with the failed link excluded from the computation;”)

Regarding claim 12, Boertjes et al. teach wherein the first internal component and the second internal component are arranged within a single node of the one or more nodes.  ([0050]: “the PCE 102 can abstract a topology of the network 102, compute a loop-free path through the network 102, and determine locations for path blocking at one or more of the nodes 12.  While the network 100 is illustrated as a mesh of the nodes 12.” 


(0005]: “Responsive to a failed link between the plurality of interconnected nodes, the routing protocol can be configured to compute an updated loop-free path through the plurality of interconnected nodes with the failed link exclude therein.”)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boertjes et al. (US 2013/0315580 A1).
Regarding claims 9 and 18, Boertjes et al. teach ([0047]: “First, the method 90 models the photonic network (step 92).  This modeling includes abstracting a physical topology to a logical graph.  For example, using the network 10, the nodes 12 could be modeled as vertices and the links 14 can be modeled as edges.  Costs are assigned to each of the links 14 (edges) in the photonic network (step 94). The costs will be used by a graph algorithm in computing paths through the graph (i.e., the network 10).”
([0049]: “network node that is capable of determining a finding a suitable route for conveying data between a source and a destination.”
Although Boertjes et al. does not teach wherein the first internal component is represented as a source vertex in the graph and the second internal component is represented as a destination vertex in the graph, and wherein each of the plurality of paths from the source vertex to the destination vertex passes through one or more additional internal components, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to generate a graph where the first internal component is represented as a source vertex in the graph and the second internal component is represented as a destination vertex.
Allowable Subject Matter
9.	Claims 4, 5,7, 10, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412